Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 7/27/2021.
Claims 1-16 are currently pending with claims 1 and 8 being independent, and have been examined. Claims 17-31 were canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the group consisting of" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “a group consisting of”. 

Claim 6 recites the limitation "a processor perform a method" in line 2.  It is unclear if this is the same or different processor and method in line 9 of claim 1. For purposes of examination, this will be construed as “the processor perform the method”. 
Claim 12 recites the limitation "the group consisting of" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “a group consisting of”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are directed to a system (i.e., a machine), claims 8-16 are directed to a method (i.e., a process). Accordingly, claims 1-16 are within at least one of the four statutory categories. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial 
Representative independent claim 1 (similar to claim 8) includes limitations that recite an abstract idea. Note that independent claim 1 is the system claim, while claim 8 covers a matching method claim.
Specifically, independent claim 1 recites:
A system for displaying one or more disease management goals to a patient, comprising: 
a user database comprising at least one of measured patient disease management data and user-derived patient disease management data; 
a content database comprising content items related to recommended lifestyle choices and protocols for disease management; 
an interactive user interface configured to display and receive input for user information into the system; and 
a memory having instructions that when run on a processor will perform a method comprising: 
determining a patient goal related to improving disease management based on the user information and the stored protocols for disease management and displaying the patient goal to the user on the interactive user interface; and 
selecting one or more content items from the content database based on at least the determined patient goal and the user information and displaying the selected one or more content items to the user on the interactive user interface.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determine a patient goal and selecting items based on the patient goal all relate to managing human behavior and interactions between people.
Accordingly, the claim describes at least one abstract idea.

In relation to claim 2-5, and 7 (similar to claims 9-12, and 16), these claims merely recites specific manners user information that is being gathered for goal tracking.
In relation to claims 6, 13-15, these claims merely recites specific manners of goal tracking and disease management.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claims 12 and 17), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for displaying one or more disease management goals to a patient (conventional computer implementation as noted below, see MPEP § 2106.05(f)), comprising: 
a user database comprising at least one of measured patient disease management data and user-derived patient disease management data (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
a content database comprising content items related to recommended lifestyle choices and protocols for disease management (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
an interactive user interface configured to display and receive input for user information into the system (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and 
a memory having instructions that when run on a processor will perform a method comprising (conventional computer implementation as noted below, see MPEP § 2106.05(f)): 
determining a patient goal related to improving disease management based on the user information and the stored protocols for disease management and displaying the patient goal to the user on the interactive user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and 
selecting one or more content items from the content database based on at least the determined patient goal and the user information and displaying the selected one or more content items to the user on the interactive user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of database, user interface, memory, and processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 4 (similar to claim 11), regarding the additional limitations of “one or more patient monitoring devices”, the Examiner submits that these limitations amount to generally link the use of the judicial exception to a particular technological environment or field of use.

For claim 7 (similar to claim 16), regarding the additional limitation of chatbot, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 13, regarding the additional limitation of interactive user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 14, regarding the additional limitation of interactive user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
The rest of the claims do not have additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
For these reasons, representative independent claim 1 with its dependent claims 2-7 and analogous independent claim 8 with its dependent claims 9-16, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1 (similar to claim 8), regarding the additional limitations of database, user interface, memory, and processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 4 (similar to claim 11), regarding the additional limitations of “one or more patient monitoring devices”, the Examiner submits that these limitations amount to generally link the use of the judicial exception to a particular technological environment or field of use.
For claim 5 (similar to claim 12), regarding the additional limitations of “a smart diabetes monitor, a smart insulin pen, a smart insulin pump, and a fitness tracker”, the Examiner submits that these limitations amount to generally link the use of the judicial exception to a particular technological environment or field of use.
Id.). 
For claim 13, regarding the additional limitation of interactive user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 14, regarding the additional limitation of interactive user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
The rest of the claims do not have additional elements.
Therefore, claims 1-16 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. ("Soyao").

Regarding claims 1 and 8, Soyao discloses:
A system for displaying one or more disease management goals to a patient (see Fig. 1 and [66] a system for manage goals of patient is presented. Fig. 7 shows a display for the application of the system), comprising: 
a user database comprising at least one of measured patient disease management data and user-derived patient disease management data (see [109], patient data are recorded and stored in a storage such as cloud services); 
a content database comprising content items related to recommended lifestyle choices and protocols for disease management (see [86], medication database. Also see [87], symptoms database); 
an interactive user interface configured to display and receive input for user information into the system (see Fig. 16, patient input weight information into the system using an interactive user interface. Also see Fig.s 7-19 shows different screenshots for the interactive user interface); and 
a memory having instructions that when run on a processor will perform a method comprising (see Fig. 1 and [79], platform 14 include any type of computer memory): 
determining a patient goal related to improving disease management based on the user information and the stored protocols for disease management and displaying the patient goal to the user on the interactive user interface (see [132] and Fig. 11, patient goal including weight goal, blood pressure goal and blood sugar goal are created based on the patient information, and displayed on the user interface as shown in Fig. 11. For example, patient weight goal of keeping weight under 165lb is created based on the patient’s information that he or she in overweight.  See also [128]); and 
selecting one or more content items from the content database based on at least the determined patient goal and the user information and displaying the selected one or more content items to the user on the interactive user interface (see Fig. 12 and [135], based on the patient goals, health quests can be selected and created based on the determined patient’s goal and displaying the question on the interface as shown in Fig. 12).
For claims 2 and 9, Soyao discloses:
the patient is a diabetic patient and the disease management is diabetes management (see [135] and Fig.11 and Fig. 12, patient Sally Hills is a Type II Diabetes patient and is taking drug M for controlling her condition).
For claims 3 and 10, Soyao discloses:
patient goal is selected from the group consisting of: a physical activity based goal (see [115], exercise and fitness goal), a diet based goal (see [115], nutrition intake related goal. Also see [92], patient with eating disorder would have a gold regarding food intake and system includes food intake information related information), and a data logging based goal (see Fig. 11 and [132], patient’s goal is to monitor weight, blood pressure goal and blood sugar).
For claims 4 and 11, Soyao discloses:
data is obtained from one or more patient monitoring devices (see [76], external devices 17 are various devices having sensors for detecting patient data, such as smart watches, sleep and fitness trackers, weight scales, blood pressure cuffs, pulse oximeters, etc).
For claims 6 and 15, Soyao discloses:
determining a new patient goal related to improving disease management based at least in part on tracking a past patient goal (see [230] analytics module examine patient’s current weight and patient’s goal weight (past goal), and recommend a nutrition diet to patient (new goal)).
For claims 7 and 16, Soyao discloses:
a chatbot configured to receive the user-derived patient disease management data from the user (see Fig. 15 and Fig. 16, chatbot receives data from user such as medication appliance information and weight information).
For claim 13, Soyao discloses:
initiating the patient goal upon receipt of a user confirmation of the patient goal (see [167] goal setting. Also see [132] and Fig. 11, goal is selected/confirmed); 
prompting, with the interactive user interface, the user to enter goal tracking information indicative of progress toward the patient goal (see [98], patient 18 can fulfil specific goals by, for example, engaging in real-life actions, and/or recording his or her actions in application 100 through various types of data entry by the patient 18, including text, photo, video, etc. See in Fig. 10, patient can enter information on diet intake, weight, vitals and medication intake etc. to track their progress toward the goal); and 
updating the user information based on the goal tracking information (see [140] and Fig. 17, application maybe used to generate report regarding the patient’s information and updating patient’s progress. Also see [235], analytics module tracks, visualizes and analyzes patient data to generate insights and updating patient’s information regarding factors that contributing to Patient adherence, Healthy eating, Exercise behaviors, Knowledge retention, Quality of communication, Symptom control etc.).
For claim 14, Soyao discloses:
selecting one or more additional content items from the content database based on at least the patient goal, the user information, and the goal tracking information (see Fig. 27 and [85], additional content items can be selected by user and displayed on the interface. Also see [185], library of widgets that implementing Health Quests includes widgets designed for specific diseases or conditions, the widgets/quests maybe selected based on one or more of the following factors: disease, ); and 
displaying the selected one or more additional content items to the user on the interactive user interface (see Fig. 27 and [85], additional content items can be selected by user and displayed on the interface).
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. ("Soyao") in view of WIPO Patent App. Pub. No. 2019/0183434 to Sjolund et al. ("Sjolund").
For claims 5 and 12, Soyao discloses:
one or more patient monitoring devices are selected from the group consisting of: a fitness tracker (see [76], external devices 17 are various devices having sensors for detecting patient data, such as sleep and fitness trackers).
Soyao does not explicitly disclose:
a smart diabetes monitor, a smart insulin pen, a smart insulin pump.
However, Sjolund teaches that it was old and well known at the time of filing in the art of disease management to include: a smart diabetes monitor, a smart insulin pen, a smart insulin pump (see [50], smart medication delivery devices such as smart insulin pens. Also see [179] smart system using insulin pump. See [200], smart system with glucose monitor) in order to manage disease especially diabetes (see [3] of Sjolund).
Therefore, it would have been obvious to one of ordinary skill in the art of disease management before the effective filing date of the claimed invention to modify the system of Soyao to include: a smart diabetes monitor, a smart insulin pen, a smart insulin pump as taught by Sjolund in order to manage disease especially diabetes.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686                                                                                                                                                                                                        /BETH V BOSWELL/Supervisor, TC 3600